Citation Nr: 0527351	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  96-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to January 12, 1998, for the residuals of 
frostbite of the first, second, third, and fourth digits of 
the left hand.

2.  Entitlement to a disability rating in excess of 10 
percent for residual scarring from a gunshot wound of the 
left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating in 
excess of 10 for residuals of frostbite of the first, second, 
third, and fourth digits of the left hand, and denied a 
compensable disability rating for residual scarring from a 
gunshot wound of the left thigh.  The RO again denied the 
claims in a February 1996 rating decision.  In April 1996, 
the veteran filed a notice of disagreement.  The RO furnished 
the veteran a statement of the case later that month.  The 
veteran filed a timely substantive appeal (VA Form 9) in May 
1996.  In March 1998 and October 2003, the Board remanded the 
appeal for further development.

The veteran was scheduled for an August 1997 Board hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).   

In a May 2003 rating decision, the RO continued the denial of 
a compensable rating for residual scarring from a gunshot 
wound of the left thigh, and increased the disability rating 
for the residuals of frostbite of the left hand from 10 
percent to 20 percent disabling, effective from January 12, 
1998.  

Also in the May 2003 rating decision, the RO granted 
secondary service connection for the residuals of tendonitis 
and capsulitis of the left knee with deficits of superficial 
sensory nerves in the left thigh, and assigned a 10 percent 
evaluation, effective July 23, 1998.  See 38 C.F.R. § 
3.310(a) (2004).  As such, the Board determines that this 
rating action constitutes a full grant of benefits with 
respect to the award of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.1(k) (2004); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO sent the 
veteran a letter to this effect in May 2003, along with a 
copy of the rating decision and notice of his appellate 
rights.

In addition, the Board notes that the RO also addressed the 
veteran's award of disability compensation for residuals of 
tendonitis and capsulitis of the left knee, with deficits of 
superficial sensory nerves in the left thigh, in a 
supplemental statement of the case, which was furnished to 
the veteran in May 2003.  However, the record does not 
contain a notice of disagreement contesting the initial 
rating or the effective date assigned for this discrete left 
lower extremity condition.  See Grantham, supra; see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
the Board observes that under the laws administered by VA it 
was impermissible for the RO to announce the matter 
concerning the propriety of the initial disability rating 
assigned following the grant of service connection for this 
discrete condition in the May 2003 supplemental statement of 
the case.  See 38 C.F.R. § 19.31(a) (2004).  Because the 
veteran has yet to file a notice of disagreement contesting 
the assignment of the initial 10 percent disability rating 
for the residuals of tendonitis and capsulitis of the left 
knee, with deficits of superficial sensory nerves in the left 
thigh, this matter is not a part of the current appeal.  See 
38 U.S.C.A. § 7105 (West 2002); see also Grantham, supra.

Furthermore, in a March 2005 rating decision, the RO sua 
sponte increased the veteran's evaluation for residual 
scarring from a gunshot wound of the left thigh to 10 
percent, effective October 30, 1995, on the basis of clear 
and unmistakable error in a December 27, 2004, decision on 
the failure to properly apply the rating criteria.  The RO 
also sua sponte increased the evaluation for the residuals of 
frostbite of the left hand to 20 percent, effective October 
30, 1995, and increased the evaluation for the residuals of 
frostbite of the left hand to 30 percent, effective January 
12, 1998, both on the basis of clear and unmistakable error 
in a May 12, 2003, rating decision on the failure to apply 
relevant facts and to apply the correct version of the rating 
criteria, respectively.  

Because of the above action, the veteran is currently 
assigned the maximum schedular evaluation under Diagnostic 
Code 7122, which was the goal of his disagreement with the 
RO's previous action.  Therefore, there is no "case or 
controversy" for which the Board must render a decision with 
respect to the evaluation for the residuals of frostbite of 
the left hand for the period since January 12, 1998.  See 
Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).  Cf. AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (where an increased 
rating results in less than the maximum rating assignable, it 
is presumed that claimant seeks a higher rating, unless 
contrary intent is clearly expressed).  The veteran has not, 
however, indicated that he is satisfied with either the 10 
percent rating for residual scarring from a gunshot wound of 
the left thigh or the 20 percent rating for the residuals of 
frostbite of the left hand prior to January 12, 1998.  Thus, 
these claims are still before the Board.  See AB, supra.  

In light of the above procedural history, the issues are as 
listed on the title page.


FINDINGS OF FACT

1.  For the period prior to January 12, 1998, the veteran's 
residuals of frostbite of the first, second, third, and 
fourth digits of the left hand have been manifested by 
persistent moderate swelling, tenderness, redness, etc., but 
not by loss of fingers, or parts, and persistent severe 
symptoms

2.  The veteran's residual scarring from a gunshot wound of 
the left thigh has been shown to be tender and painful on 
examination; however, it is not manifested by a deep scar 
exceeding 12 square inches (77 square centimeters), 
limitation of flexion of the leg to 30 degrees, limitation of 
extension of the leg to 15 degrees, or malunion of the tibia 
and fibula with moderate knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the period prior to January 12, 1998, for the 
residuals of frostbite of the first, second, third, and 
fourth digits of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (1998)

2.  The criteria for a disability rating in excess of 10 
percent for residual scarring from a gunshot wound of the 
left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 
4.71a, Diagnostic Codes 5260, 5261, 5262 (2004); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b)(1) (2004), the notification must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  VCAA should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided prior to VCAA enactment.  
The United States Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, VA did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.

In this context, the record reflects that VA informed the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in an April 2004 letter that 
was sent after the initial AOJ decision, VA informed the 
veteran that VA would assist in obtaining relevant records 
and asked him to identify any relevant records, including 
medical and employment records, so that VA could request them 
on his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence that might support his 
claims and to submit any evidence in his possession.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The record also reflects that VA provided the veteran with a 
copy of the appealed February 1996 rating decision, April 
1996 statement of the case, March 1998 and October 2003 Board 
remands, and May 2003, December 2004, and March 2005 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  The veteran was also 
informed of the regulation changes regarding frostbite and 
skin disabilities.  By way of these documents, the veteran 
was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Additionally, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  Additionally, in an August 
2003 statement, the veteran's representative noted that the 
veteran only receives treatment from VA medical facilities.  
Thus, the Board observes that there are no outstanding 
private medical records.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the initial unfavorable rating decision predated the 
VCAA, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the April 2004 letter, along with the above-
mentioned correspondences, and readjudicated his claims in 
December 2004 and March 2005.  In addition, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claims poses no risk of 
prejudice to the veteran.  See Bernard, supra.  

II.  Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

III.  Analysis

Residuals of Frostbite of the Left Hand

For the period prior to January 12, 1998, the veteran's 
residuals of frostbite of the first, second, third, and 
fourth digits of the left hand are evaluated as 20 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7199-7122 
(1998).  The Board notes that the veteran's disability has 
been evaluated under this diagnostic code by analogy.  38 
C.F.R. § 4.20 (2004).

Prior to January 12, 1998, a 20 percent evaluation was 
warranted for residuals of unilateral frozen foot with 
persistent moderate swelling, tenderness, redness, etc.; and 
a 30 percent evaluation was warranted for unilateral frozen 
foot with loss of toes, or parts, and persistent severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

During the pendency of the appeal, VA revised the regulations 
with respect to the cardiovascular system, to specifically 
include diseases of the arteries and veins, effective January 
12, 1998.  62 Fed. Reg. 65297 (Dec. 11, 1997).  VA further 
revised the regulations, effective August 13, 1998.  63 Fed. 
Reg. 37778 (July 14, 1998).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOGCPREC 69-90 (55 Fed. Reg. 43254 (1990).  
Thus, when an increase is warranted based solely on the 
revised criteria, as in the instant case, the effective date 
for the increase cannot be earlier than the effective date of 
the revised criteria.  See 38 C.F.R. § 5110(g) (West 2002); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Therefore, the Board 
will only consider the rating criteria in effect prior to 
January 12, 1998.

After a review of the record, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 20 percent for the residuals 
of frostbite of the first, second, third, and fourth digits 
of the left hand.  In this regard, the Board observes that 
none of the evidence of record shows that the veteran's 
disability involves the loss of fingers, or parts, which is 
required for a higher 30 percent evaluation.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residuals of frostbite of the 
first, second, third, and fourth digits of the left hand.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
residuals of frostbite of the first, second, third, and 
fourth digits of the left hand present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's residuals of frostbite of the left 
hand.

Residual Scarring from a Gunshot Wound of the Left Thigh

The veteran's residual scarring from a gunshot wound of the 
left thigh is evaluated as 10 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7805-7804 (2004).  The Board 
notes that the veteran's disability has been evaluated under 
this diagnostic code by analogy.  38 C.F.R. § 4.20.

Effective August 30, 2002, the regulations regarding the 
evaluation of skin diseases were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  As previously noted, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas, supra.  As the veteran filed his claim in October 
1995, the Board will consider the regulations in effect both 
prior to and since August 30, 2002.

After a review of the record, the Board concludes that the 
preponderance of the evidence is against a finding for a 
disability rating in excess of 10 percent for the veteran's 
residual scarring from a gunshot wound of the left thigh.  In 
support of this conclusion, the Board notes the following 
evidence of record.

A November 1995 VA examination report reflects complaints of 
weakness of the left knee with the lower extremity giving 
way.  Examination found a 4-inch scar on the outer aspect of 
the left knee, which is keloid in formation, nontender, and 
not infected.  The examiner noted weakness of the left knee 
area.  

A July 1998 VA examination report reflects complaints of the 
left leg giving way when he steps up on his left leg first, 
numbness below the wound site, and a weak feeling after 
standing for a while.  Examination found a healed scar, post 
split-thickness skin grafting on the left lateral lower 
thigh, and range of motion of the left knee from 0 to 150 
degrees.  

An August 2002 VA treatment note reflects that the pain in 
the left thigh has resolved completely and that the veteran 
was able to stop taking nonsteroidal anti-inflammatory drugs 
a month ago.

An October 2003 VA treatment note reflects that the veteran 
walks with a limp secondary to the gunshot wound but 
otherwise has no problems.

A September 2004 VA examination report reflects that the 
veteran has a scar on the left distal thigh, lateral surface 
superior to the knee joint, that is 3 cm by 10 cm, painful 
and tender, depressed with underlying tissue loss, and 
adherent to the underlying tissue.  Examination found no 
ulceration, breakdown, inflammation, induration, flexibility, 
elevation, edema, or keloid formation.  The examiner stated 
that the scar results in limitation of motion or loss of 
function, noting the veteran's complaints of the left knee 
giving way when getting out of cars or ascending steps and 
that he cannot squat for more than 30 seconds due to pain in 
the knee.  

The Board notes that the above evidence shows that the 
veteran's scar is tender and painful on examination.  In this 
regard, the Board observes that both former and revised 
Diagnostic Code 7804 provide for a maximum 10 percent rating 
for superficial scars that are painful or tender on exam.  

The Board also notes that the most recent VA examination 
described the scar as 30 square centimeters.  In this regard, 
the Board observes that the veteran's scar is less than 77 
square centimeters and thus a higher rating is not warranted 
under revised Diagnostic Code 7801.  Additionally, the Board 
observes that a higher evaluation is not warranted under 
former Diagnostic Code 7803 or revised Diagnostic Code 7802 
or 7803, as a 10 percent evaluation is the maximum under each 
diagnostic code.  

Regarding Diagnostic Code 7805, the Board observes that it 
was not changed by the August 30, 2002, amendment.  Thus, 
under both former and revised Diagnostic Code 7805, scars are 
rated on limitation of function of the affected part.  Based 
on the scar's proximity to the left knee and the veteran's 
complaints referable to the left knee, the Board notes that 
the veteran's scar would be rated on any limitation of 
function of the left knee and leg.  

After review, the Board finds that the veteran's scar does 
not warrant a higher rating under Diagnostic Code 7805.  In 
this regard, the Board notes that the veteran does not 
complain of limitation of flexion or extension of the left 
leg and the record does not show that he has limitation of 
flexion or extension of the left leg.  The veteran's 
complaints have generally been of a weakness of the left knee 
that results in giving way.  Moreover, at the July 1998 VA 
examination, the veteran had full range of motion of the left 
knee.  Furthermore, the October 2003 VA treatment note 
reflects a limp secondary to the gunshot wound but no other 
problems.  Finally, at the most recent September 2004 VA 
examination, the veteran stated that he is able to squat, 
indicating minimal limitation of motion.  Thus, the evidence 
of record fails to show that the veteran has limitation of 
flexion of the left leg to 30 degrees or limitation of 
extension of the left leg to 15 degrees to warrant a higher 
rating under the respective diagnostic codes.  In sum, the 
veteran's scar does not warrant a higher evaluation under 
Diagnostic Code 7805 for limitation of function.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residual scarring from a 
gunshot wound of the left thigh.  After review, however, the 
Board observes that no other diagnostic code provides for a 
higher rating.  

Furthermore, the Board has considered whether the veteran's 
residual scarring from a gunshot wound of the left thigh 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, supra.  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's residual scarring of the left 
thigh.

ORDER

A disability rating in excess of 20 percent for the period 
prior to January 12, 1998, for the residuals of frostbite of 
the first, second, third, and fourth digits of the left hand 
is denied.

A disability rating in excess of 10 percent for residual 
scarring from a gunshot wound of the left thigh is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


